92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry T. SANDERS, Plaintiff-Appellant,v.In Re:  ---- Petitioner The Honorable Deborah K. CHASANOW,Defendant-Appellee.Henry T. Sanders, Plaintiff-Appellant,v.In Re:  ---- Petitioner The Honorable Deborah K. Chasanow,Defendant-Appellee.
Nos. 96-1573, 95-1159.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 20, 1996.Decided:  August 2, 1996.

Henry T. Sanders, Appellant Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In No. 96-1159, Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court in No. 96-1159.   Sanders v. Chasanow, No. CA-95-3886-PJM (D.Md. Jan. 17, 1996).


2
Appellant also appeals from the district court's order denying a plethora of motions filed after the dismissal of his § 1983 action.  Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).  The order was entered on February 23, 1996.  Appellant's notice of appeal was filed on April 11, 1996.  Appellant's failure to note a timely appeal or obtain an extension for the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal in No. 96-1573.


3
We deny all of Appellant's outstanding motions, including his motions for writ of mandamus, to stay, for bail pending appeal, for expedited treatment, for sanctions, for default judgment, and to dismiss.  We further deny Appellant's motions for transfer, correction or modification of the record, for declaratory or injunctive relief, for conference, to treat his affidavit as a brief, to remand, for injunction, for hearing in banc, for prehearing conference.  We also deny his motions to amend, for assignment, for judicial notice, for restoration of the argument calendar, for an order of contempt, for a show cause order, for special sessions, for an answer, and for affirmation of relief.  Because these appeals have been consolidated, we deny Appellant's motion to consolidate as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 96-1159--AFFIRMED
No. 96-1573--DISMISSED